Case 4:20-cr-06002-SAB ECF No. 21 filed 01/07/20 PagelD.61 Page 1 of1

PENALTY SLIP

DEFENDANT NAME: JOSE MARIA LOPEZ ORDUNO
TOTAL NO. COUNTS: 3

 

VIO: 21 U.S.C. §§ 841(a)(1), (b)(1)(A) (viii), 846
Conspiracy to Possess With Intent to Distribute 50 Grams of Actual
(Pure) Methamphetamine (Count 1)

PENALTY: CAG not less than 10 years nor more than life; and/or $10,000,000 fine;
not less than 5 years nor more than life supervised release; a $100
special penalty assessment;
denial of certain federal benefits pursuant to 21 U.S.C. '' 862 and 862a;
and deportation

VIO: 21 U.S.C. § 841(a)(1), (b)(1)(B) (viii)
Possession with Intent to Distribute 5 Grams or More of Actual
(Pure) Methamphetamine (Count 2)

PENALTY: CAG not less than 5 years and no more 40 years;
and/or $5,000,000 fine;
not less than 4 years nor more than life supervised release;
a $100 special penalty assessment;
denial of Certain Federal Benefits pursuant to 21 U.S.C. §§ 862
and 862a

VIO: 18 U.S.C. §§ 922(j) and 924(a)(2)
Possession of Stolen Firearms (Count 3)

PENALTY: CAG not more than 10 years;
and/or $250,000 fine;
not more than 3 years supervised release;
a $100 special penalty assessment

NOTICE OF FORFEITURE ALLEGATIONS

CASE NO. 4:20-CR-6002-SAB-1

AUSA INITIAL SAV

 

 
